DETAILED ACTION
After final was filed on 12/17/2021.
Claims 1, 2, 5, 6 and 9 are pending.
Claims 1, 2, 5, 6 and 9 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Amit Singhal (Reg. No. 71,021) on 12/22/2021.
The application has been amended as follows: 
1. (Currently Amended) A communication apparatus comprising:
                one or more processors; and
                one or more memories storing instructions that, when executed by the one or more processors, cause the communication apparatus to:
                                transmit a first packet to each of a plurality of other communication apparatuses;
                                transmit a Multi-User Block Acknowledgement Request (MU-BAR) for causing one or more communication apparatuses among the plurality of other communication apparatuses, from each of which an Acknowledgement (ACK) to the first packet is not received within a predetermined time period after the transmission of the first packet, to transmit the ACK, in a case where a ratio of a number of the one or more communication apparatuses from each of which the ACK is 



2. (Currently Amended) The apparatus according to claim 1, wherein the execution of the instructions further causes the communication apparatus to:
                transmit a second packet succeeding the first packet to each of the plurality of other communication apparatuses after 

3-4. (Canceled) 


5. (Currently Amended) The apparatus according to claim 1, wherein the execution of the instructions further causes the communication apparatus to:
                in a case where the ACK is not received, even after the transmission of the MU-BAR, from the one or more communication apparatuses from each of which the ACK is not received within a predetermined time period after the transmission of the first packet, retransmit the first packet to the one or more communication apparatuses from each of which the ACK is not received.


6. (Previously Presented) The apparatus according to claim 1, wherein the retransmission of the first packet is performed if a number of retransmissions of the first packet is smaller than a predetermined number.

7-8. (Canceled)

9. (Original) The apparatus according to claim 1, wherein the apparatus complies with IEEE802.11 series.

10. (Canceled)

11. (Canceled)



REASONS FOR ALLOWANCE
The present invention is directed to communication apparatus, method of controlling communication apparatus, and non-transitory computer-readable storage medium.  Each independent claim identifies the uniquely distinct features: regarding claim 1, transmit a Multi-User Block Acknowledgement Request (MU-BAR) for causing one or more communication apparatuses among the plurality of other communication apparatuses, from each of which an Acknowledgement (ACK) to the first packet is not received within a predetermined time period after the transmission of the first packet, to transmit the ACK, in a case where a ratio of a number of the one or more communication apparatuses from each of which the ACK is ACKs-are-not received within the predetermined time period to a total number of the plurality of other communication apparatuses is less than a predetermined ratio, in combination with other limitations in the claim.  
The closest prior art, Chun et al., (US-20170310424-A1) disclose conventional way the multi-user (MU) transmission method of an AP device in a wireless local area network (WLAN) system including generating a DL MU physical protocol data unit (PPDU) including a physical preamble and a data field, the data field including at least one MAC 
The closest prior art, Yang et al., (US-20180020480-A1) disclose conventional way the device may establish a multi-user multiple-input multiple-output (MU-MIMO) communication with one or more station devices. The device may determine a frame to be sent to the one or more station devices, wherein the frame includes at least one of a duration field or a reverse direction indication. The device may cause to send the frame to the one or more station devices, either singularly or in combination, fail to anticipate or render the above features obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473